DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 103 rejections of
claim(s) 1-20 presented on Pages 8-13 of the Remarks of 05/02/2021 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the
prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-11, 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield et al. (US 2011/0106416, hereinafter Scofield; already of record on the IDS), in view of Wang et al. (US 2014/0278055, hereinafter Wang; already of record), further in view of Otto (US 2009/0319188; already of record), still further in view of Suzuki (US 2012/0054145), even further still in view of Rowitch (US 2019/0301891; already of record). 

Regarding claim 11, Scofield discloses:
An apparatus comprising at least one processor, a communications interface configured 
for communicating via at least one network, and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus (Fig. 1 Elements 135, 115, 145; Paragraph [0051]) to at least:
	receive a plurality of instances of current probe data, wherein an instance of current probe data comprises location data indicating a location of a vehicle having a probe apparatus onboard when the instance of current probe data was captured by the probe apparatus (Paragraphs [0012] and [0061]);
identify instances of current probe data from the plurality of instances of current probe data corresponding to a first traversable map element (TME) of a current map version based on the location data of the instances of current probe data and the current map version (Paragraphs [0012] and [0061]);
determine a current traffic measure for the first TME based on the instances of current probe data identified (Paragraphs [0011] and [0012]);
…
Scofield does not disclose:
…
access historical traffic data corresponding to a second TME of a previous map version that corresponds to the first TME of the current map version, the historical traffic data associated with the previous map version, wherein the previous map version and the current map version are different versions of a digital map and the second TME of the previous map version corresponds to the first TME of the current map version when the second TME at last partially physically overlaps with the first TME;
determine a scaling factor based on a physical characteristic of the first TME determined based on current map data corresponding to the first TME from the current map version and the physical characteristic of the second TME determined based on previous map data corresponding to the second TME from the previous map version wherein the scaling factor represents a degree of change in the physical characteristic between the second TME and the first TME;
determine a scaled historical traffic measure for the first TME based on the historical traffic data and the scaling factor to adjust the historical traffic data in accordance with the degree of change in the physical characteristic between the second TME and the first TME;
compare the current traffic measure and the scaled historical traffic measure; and
responsive to determining that a result of the comparing the current traffic measure and the scaled historical traffic measure does not satisfy a similarity threshold requirement, generate updated map and/or traffic data corresponding to the first TME.
However in the same field of endeavor, Wang teaches a technique for updating road maps (Abstract) and more specifically:
…
access historical traffic data corresponding to a second TME of a previous map version that corresponds to the first TME of the current map version, the historical traffic data associated with the previous map version, wherein the previous map version and the current map version are different versions of a digital map and (Paragraphs [0075]-[0082], i.e. determining if a TME is closed based on current and historical traffic data and updating a map to indicate the TME is closed based on certain thresholds)…
determine a scaling factor based on a physical characteristic of the first TME determined based on current map data corresponding to the first TME from the current map version and the physical characteristic of the second TME determined based on previous map data corresponding to the second TME from the previous map version (Paragraphs [0075]-[0082], i.e. determining if a TME is closed based on current and historical traffic data and updating a map to indicate the TME is closed based on certain thresholds. Wang does not teach the scaling factor per se, see Otto below),
…
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield
to incorporate the teachings of …access historical traffic data corresponding to a second TME of a previous map version that corresponds to the first TME of the current map version, the historical traffic data associated with the previous map version, wherein the previous map version and the current map version are different versions of a digital map and… determine a scaling factor based on a physical characteristic of the first TME determined based on current map data corresponding to the first TME from the current map version and the physical characteristic of the second TME determined based on previous map data corresponding to the second TME from the previous map version,…, as taught by Wang. Doing so could prevent serious injuries occurring due to users relying on old and inaccurate information in digital maps, as recognized by Wang (Paragraph [0011]).  
However in the same field of endeavor, Otto teaches a method for generating a location reference and a method for mapping information to a position within a digital map database (Abstract) and more specifically:
…
determine a scaling factor based on a physical characteristic of the first TME determined based on current map data corresponding to the first TME from the current map version and the physical characteristic of the second TME… (Paragraphs [0094]-[0096] [0209]-[0218], i.e. determining a scaling factor based on third party information to update a map. Wang above teaches updating a map for a TME based on historical versions of the same map);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield
to incorporate the teachings of …access historical traffic data corresponding to a second TME of a previous map version that corresponds to the first TME of the current map version, the historical traffic data associated with the previous map version, wherein the previous map version and the current map version are different versions of a digital map and… determine a scaling factor based on a physical characteristic of the first TME determined based on current map data corresponding to the first TME from the current map version and the physical characteristic of the second TME determined based on previous map data corresponding to the second TME from the previous map version;…, as taught by Otto. Doing so would allow for maps to be quickly updated to reflect changes or corrections to all or just a small subset of locations, as recognized by Otto (Paragraph [0008]).  
	The combination of Scofield, Wang, and Otto does not teach:
	…
… the second TME of the previous map version corresponds to the first TME of the current map version when the second TME at last partially physically overlaps with the first TME;
wherein the scaling factor represents a degree of change in the physical characteristic between the second TME and the first TME;
determine a scaled historical traffic measure for the first TME based on the historical traffic data and the scaling factor  to adjust the historical traffic data in accordance with the degree of change in the physical characteristic between the second TME and the first TME;
comparing the current traffic measure and the scaled historical traffic measure; and
responsive to determining that a result of the comparing the current traffic measure and the scaled historical traffic measure does not satisfy a similarity threshold requirement, generating updated map and/or traffic data corresponding to the first TME.
However in the same field of endeavor, Suzuki teaches a navigation device which has a GPRS receiver for receiving real-time information about slow traffic flow or slow average speed on a stretch of motorway, indicating congestion (Abstract) and more specifically:
…
… the second TME of the previous map version corresponds to the first TME of the current map version when the second TME at last partially physically overlaps with the first TME (Paragraphs [0022], [0026], [0026], [0036], and [0043]-[0052], i.e. new-construction of a road, close of a road, a change in number of lanes of a road, and the like);
wherein the scaling factor represents a degree of change in the physical characteristic between the second TME and the first TME (Paragraphs [0022], [0026], [0026], [0036], and [0043]-[0052], i.e. new-construction of a road, close of a road, a change in number of lanes of a road, and the like);
determining a scaled historical traffic measure for the first TME based on the historical traffic data and the scaling factor to adjust the historical traffic data in accordance with the degree of change in the physical characteristic between the second TME and the first TME (Paragraphs [0022], [0026], [0026], [0036], and [0043]-[0052], i.e. new-construction of a road, close of a road, a change in number of lanes of a road, and the like);
…
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield
to incorporate the teachings of … the second TME of the previous map version corresponds to the first TME of the current map version when the second TME at last partially physically overlaps with the first TME; wherein the scaling factor represents a degree of change in the physical characteristic between the second TME and the first TME; determine a scaled historical traffic measure for the first TME based on the historical traffic data and the scaling factor  to adjust the historical traffic data in accordance with the degree of change in the physical characteristic between the second TME and the first TME;, as taught by Suzuki. Doing so would allow for improved traffic situation prediction accuracy, as recognized by Suzuki (Paragraphs [0005] and [0006]).  
	The combination of Scofield, Wang, Otto, and Suzuki does not teach:
	…
comparing the current traffic measure and the scaled historical traffic measure; and
responsive to determining that a result of the comparing the current traffic measure and the scaled historical traffic measure does not satisfy a similarity threshold requirement, generate updated map and/or traffic data corresponding to the first TME.
However in the same field of endeavor, Rowitch teaches a method to determine whether uncertain driving conditions are due to a lack of data resulting from a lack of traffic or whether the uncertain driving condition is due to a road closure or comparable (Abstract) and more specifically:
…
compare the current traffic measure and the scaled historical traffic measure (Paragraphs [0043]-[0045]); and
responsive to determining that a result of the comparing the current traffic measure and the scaled historical traffic measure does not satisfy a similarity threshold requirement, generate updated map and/or traffic data corresponding to the first TME (Paragraphs [0043]-[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield to incorporate the teachings of …compare the current traffic measure and the scaled historical traffic measure; and responsive to determining that a result of the comparison of the current traffic measure and the scaled historical traffic measure does not satisfy a similarity threshold requirement, generate updated map and/or traffic data corresponding to the first TME, as taught by Rowitch. Doing so would allow for status information for a road segment to be made available for mobile device users when it is needed and may not be available from government sources, as recognized by Rowitch (Paragraph [0002]).

	Regarding claim 14, the combination of Scofield, Wang, Otto, Suzuki, and Rowitch teaches the apparatus of claim 11. The combination of Scofield, Wang, Otto, Suzuki, and Rowitch does not explicitly teach: wherein the current map data comprises a first length of the first TME, the previous map data comprises a second length of the second TME, and the scaling factor is proportional to a ratio of the first length and the second length.
However the combination of Scofield, Wang, Otto, Suzuki, and Rowitch suggests:  wherein the current map data comprises a first length of the first TME, the previous map data comprises a second length of the second TME, and the scaling factor is proportional to a ratio of the first length and the second length (Suzuki: Paragraphs [0022], [0026], [0026], [0036], and [0043]-[0052], i.e. the traffic flow effect factor being used to determine how the change in the map data affects traffic in the case of new-construction of a road would require the comparison of lengths of the road before and after).
	The motivation to combine the references is the same as stated for claim 11.

	Regarding claim 15, the combination of Scofield, Wang, Otto, Suzuki, and Rowitch teaches the apparatus of claim 11. Scofield further discloses: wherein the current traffic measure is a current volume of traffic and the scaled historical traffic measure is a historical volume of traffic scaled based on the scaling factor (Paragraphs [0059]- [0061], i.e. comparing historic volume of traffic for an indicated period of time to current volume).

Regarding claim 17, the combination of Scofield, Wang, Otto, Suzuki, and Rowitch teaches the apparatus of claim 11. Scofield further discloses: wherein the historical traffic data comprises and/or is determined based on historical probe data that has been map-matched to the previous map version (Paragraphs [0012] and [0061], i.e. historic traffic data for each of multiple road locations).

Regarding claim 18, the combination of Scofield, Wang, Otto, Suzuki, and Rowitch teaches the apparatus of claim 11. The combination of Scofield, Wang, Otto, Suzuki, and Rowitch further teaches: wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least, responsive to determining that the result of the comparing the current traffic measure and the scaled historical traffic measure does satisfy a similarity threshold, determine that the current map data corresponding to the first TME is up to date (Rowitch: Paragraph [0042], i.e. deciding that a road area is not closed based on not receiving data in a certain time period and therefore not updating a map when it would be updated in the opposite scenario).
The motivation to combine the references is the same as stated for claim 11.

Regarding claim 19, the combination of Scofield, Wang, Otto, Suzuki, and Rowitch teaches the apparatus of claim 11. The combination of Scofield, Wang, Otto, Suzuki, and Rowitch further teaches: wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least, responsive to determining that a result of the comparing the current traffic measure and the scaled historical traffic measure does not satisfy a similarity threshold requirement, determine that the first TME or a portion of the first TME is currently closed to traffic (Rowitch: Paragraphs [0043]-[0045]).
The motivation to combine the references is the same as stated for claim 11.

Regarding claims 1 and 20, the claim(s) recites analogous limitations to claim(s) 11 above, and are therefore rejected on the same premise.

Regarding claim 10, the combination of Scofield, Wang, Otto, Suzuki, and Rowitch teaches the method of claim 1. Scofield further discloses: wherein a TME is a link corresponding to a road segment or a lane corresponding to a travel lane of a road segment (Paragraph [0013]).

Regarding claims 4-5 and 7-9, the claim(s) recites analogous limitations to claim(s) 14-15 and 17-19 above, respectively, and are therefore rejected on the same premise.

Claims 2, 6, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scofield, Wang, Otto, Suzuki, and Rowitch as applied to claims 1, 5, 11, and 15, further in view of Levinson et al. (US 9720415, hereinafter Levinson; already of record). 

Regarding claim 12, the combination of Scofield, Wang, Otto, Suzuki, and
Rowitch teaches the apparatus of claim 11. The combination of Scofield, Wang, Otto, Suzuki, and Rowitch does not teach: wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least provide the updated map data to at least one vehicle apparatus, the at least one vehicle apparatus configured to perform a navigation function based on the updated map data.
	However in the same field of endeavor, Levinson teaches autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications (Abstract) and more specifically: wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least provide the updated map data to at least one vehicle apparatus, the at least one vehicle apparatus configured to perform a navigation function based on the updated map data (Fig. 6; Col. 12 Line 45 - Col. 13 Line 2; Col. 15 Lines 22-57, i.e. controlling a vehicle based on an updating map).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield to incorporate the teachings of wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least provide the updated map data to at least one vehicle apparatus, the at least one vehicle apparatus configured to perform a navigation function based on the updated map data, as taught by Levinson. Doing so would allow for driverless vehicles to be designed more optimally instead of allowing for a driver to be present in the case of controller failure, which would allow for the conservation of space, as recognized by Levinson (Col. 1 Line 56 – Col. 2 Line 17).

Regarding claim 16, the combination of Scofield, Wang, Otto, Suzuki, and 
Rowitch teaches the apparatus of claim 15. The combination of Scofield, Wang, Otto, Suzuki, and Rowitch does not teach: wherein the current volume of traffic and the historical volume of traffic are both associated with an epoch.
	However in the same field of endeavor, Levinson teaches: wherein the current volume of traffic and the historical volume of traffic are both associated with an epoch (Fig. 6; Col. 15 Lines 22-57, i.e. 4D mapping including epoch determination).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield to incorporate the teachings of wherein the current volume of traffic and the historical volume of traffic are both associated with an epoch, as taught by Levinson. Doing so would allow for the planner to plan the future vehicle control, as recognized by Levinson (Col. 15 Lines 22-57).

Regarding claims 2 and 6, the claim(s) recites analogous limitations to claim(s) 12 and 16 above, respectively, and are therefore rejected on the same premise.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scofield, Wang, Otto, Suzuki, Rowitch, and Levinson as applied to claims 2 and 12, further in view of Stankoulov (US 10151596; already of record). 

Regarding claim 13, the combination of Scofield, Wang, Otto, Suzuki, Rowitch, 
and Levinson teaches the apparatus of claim 12. The combination of Scofield, Wang, Otto, Suzuki, Rowitch, and Levinson does not teach: wherein the updated map data is provided as part of a map tile corresponding to a new map version.
	However in the same field of endeavor, Stankoulov teaches an automated method of caching map data for vehicle range projection using a computer system (Abstract) and more specifically: wherein the updated map data is provided as part of a map tile corresponding to a new map version (Fig. 32; Col. 3 Lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield to incorporate the teachings of wherein the updated map data is provided as part of a map tile corresponding to a new map version, as taught by Stankoulov. Doing so would allow for the automated caching of map data, as recognized by Stankoulov (Col. 1 Lines 63-End).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661